Name: Council Decision 2014/829/CFSP of 25 November 2014 amending Decision 2010/413/CFSP concerning restrictive measures against Iran
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  oil industry;  international affairs;  international trade;  free movement of capital;  Asia and Oceania;  international security
 Date Published: 2014-11-25

 25.11.2014 EN Official Journal of the European Union L 338/1 COUNCIL DECISION 2014/829/CFSP of 25 November 2014 amending Decision 2010/413/CFSP concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 26 July 2010, the Council adopted Decision 2010/413/CFSP (1) concerning restrictive measures against Iran. (2) On 24 November 2013, China, France, Germany, the Russian Federation, the United Kingdom and the United States, supported by the High Representative of the Union for Foreign Affairs and Security Policy, reached an agreement with Iran on a Joint Plan of Action which sets out an approach towards reaching a long-term comprehensive solution to the Iranian nuclear issue. It was agreed that the process leading to this comprehensive solution would include, as a first step, initial mutually-agreed measures to be taken by both sides for a duration of six months and renewable by mutual consent. (3) As part of this first step, Iran would undertake a number of voluntary measures as specified in the Joint Plan of Action. In return, a number of voluntary measures would be undertaken which would include, for the Union, the suspension of restrictive measures concerning the prohibition on the provision of insurance and reinsurance and transport for Iranian crude oil, the prohibition on the import, purchase or transport of Iranian petrochemical products and on the provision of related services, and the prohibition on trade in gold and precious metals with the Government of Iran, its public bodies and the Central Bank of Iran, or persons and entities acting on their behalf. The suspension of those restrictive measures would last for a duration of six months during which the relevant contracts would have to be executed. (4) Furthermore, the Joint Plan of Action also foresees a tenfold increase of the authorisation thresholds in relation to the transfers of funds to and from Iran. (5) On 20 January 2014, the Council adopted Decision 2014/21/CFSP (2) amending Decision 2010/413/CFSP in order to implement the provisions concerning the Union restrictive measures contained in the Joint Plan of Action. (6) On 19 July 2014, China, France, Germany, the Russian Federation, the United Kingdom and the United States, supported by the High Representative of the Union for Foreign Affairs and Security Policy, agreed with Iran to extend the implementation of the measures of the Joint Plan of Action until 24 November 2014. (7) On 21 July 2014, the Council adopted Decision 2014/480/CFSP (3) amending Decision 2010/413/CFSP in order to extend the provisions concerning the Union restrictive measures contained in the Joint Plan of Action. (8) On 24 November 2014, China, France, Germany, the Russian Federation, the United Kingdom and the United States, supported by the EU coordinator and negotiator for the E3/EU+3 group in the Iran nuclear negotiations, agreed with Iran to extend the implementation of the measures of the Joint Plan of Action until 30 June 2015. (9) The suspension of the Union restrictive measures specified in the Joint Plan of Action should therefore be extended until 30 June 2015. Relevant contracts would have to be executed within that date. (10) Decision 2010/413/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 26a of Decision 2010/413/CFSP is replaced by the following: Article 26a 1. The prohibition set out in Article 3a(1) shall be suspended until 30 June 2015 insofar as it concerns the transport of Iranian crude oil. 2. The prohibition set out in Article 3a(2) shall be suspended until 30 June 2015 insofar as it concerns the provision of insurance and reinsurance, related to the import, purchase, or transport of Iranian crude oil. 3. The prohibition set out in Article 3b shall be suspended until 30 June 2015. 4. The prohibition set out in Article 4c shall be suspended until 30 June 2015 insofar as it concerns gold and precious metals. 5. Article 10(3)(a), (b) and (c) are replaced by the following points until 30 June 2015: (a) transfers due on transactions regarding foodstuffs, healthcare, medical equipment, or for agricultural or humanitarian purposes below EUR 1 000 000, as well as transfers regarding personal remittances, below EUR 400 000, shall be carried out without any prior authorisation. The transfer shall be notified to the competent authority of the Member State concerned if above EUR 10 000; (b) transfers due on transactions regarding foodstuffs, healthcare, medical equipment, or for agricultural or humanitarian purposes above EUR 1 000 000, as well as transfers regarding personal remittances, above EUR 400 000, shall require the prior authorisation from the competent authority of the Member State concerned. The relevant Member State shall inform the other Member States of any authorisation granted; (c) any other transfer above EUR 100 000 shall require the prior authorisation from the competent authority of the Member State concerned. The relevant Member State shall inform the other Member States of any authorisation granted.  .6. Article 10(4)(b) and (c) are replaced by the following points until 30 June 2015: (b) any other transfer below EUR 400 000 shall be carried out without any prior authorisation. The transfer shall be notified to the competent authority of the Member State concerned if above EUR 10 000; (c) any other transfer above EUR 400 000 shall require the prior authorisation from the competent authority of the Member State concerned. The authorisation shall be deemed granted within four weeks unless the competent authority of the Member State concerned has objected within that time-limit. The relevant Member State shall inform the other Member States of any authorisation rejected.  .7. The prohibitions set out in Article 18b shall be suspended until 30 June 2015. 8. The prohibitions set out in Article 20(1)(b) and (c) and in Article 20(2) to the Ministry of Petroleum, listed in Annex II, shall be suspended until 30 June 2015, insofar as necessary for the execution, until 30 June 2015, of contracts for the import or purchase of Iranian petrochemical products. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 25 November 2014. For the Council The President S. GOZI (1) OJ L 195, 27.7.2010, p. 39. (2) Council Decision 2014/21/CFSP of 20 January 2014 amending Council Decision 2010/413/CFSP concerning restrictive measures against Iran (OJ L 15, 20.1.2014, p. 22). (3) Council Decision 2014/480/CFSP of 21 July 2014 amending Decision 2010/413/CFSP concerning restrictive measures against Iran (OJ L 215, 21.7.2014, p. 4).